Case 6:13-cr-00006-LGW-CLR Document 128 Filed 07/01/20 Page 1 of 6




                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By MGarcia at 10:23 am, Jul 01, 2020
Case 6:13-cr-00006-LGW-CLR Document 128 Filed 07/01/20 Page 2 of 6
Case 6:13-cr-00006-LGW-CLR Document 128 Filed 07/01/20 Page 3 of 6
Case 6:13-cr-00006-LGW-CLR Document 128 Filed 07/01/20 Page 4 of 6
Case 6:13-cr-00006-LGW-CLR Document 128 Filed 07/01/20 Page 5 of 6
Case 6:13-cr-00006-LGW-CLR Document 128 Filed 07/01/20 Page 6 of 6
